Exhibit 10.1

 

OCCIDENTAL PETROLEUM CORPORATION


2005 LONG-TERM INCENTIVE PLAN


RETURN ON EQUITY INCENTIVE AWARD

(Cash-based, Cash-settled Award)

 


GRANTEE:


 


[NAME]


 


 


 


DATE OF GRANT:


 


JULY 16, 2008


 


 


 

TARGET INCENTIVE AMOUNT:

 

$                         

 

 

 

 

 

 

PERFORMANCE PERIOD:

 

July 1, 2008 through June 30, 2011

 

 

THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation (“Occidental” and, with its subsidiaries,
the “Company”), and Grantee.

 

1.                                     GRANT OF RETURN ON EQUITY INCENTIVE
AWARD.  In accordance with this Agreement and the Occidental Petroleum
Corporation 2005 Long-Term Incentive Plan, as the same may be amended from time
to time (the “Plan”), Occidental grants to the Grantee as of the Date of Grant,
the right to receive in Cash up to 200% of the Target Incentive Amount.

 

2.                                     RESTRICTIONS ON TRANSFER.  Neither this
Agreement nor any right to receive cash pursuant to this Agreement may be
transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).

 

3.                                     PERFORMANCE GOAL.  The Performance Goal
for the Performance Period is based on the attainment of at least a minimum
Return on Equity (as defined in Appendix A to the Plan), as set forth on
Exhibit 1.  Return on Equity for the purposes of Exhibit 1 shall be calculated
(i) by determining the Return on Equity for each quarter in the three-year
period ending June 30, 2011 by dividing the Company’s Net Income (as defined in
the Plan) for each such quarterly period by the stockholder equity as of the end
of such quarter, in each case as reported in the financial statements of the
Company and (ii) adding together the calculated result for each of the 12
quarters.

 

4.                                     VESTING AND FORFEITURE OF RETURN ON
EQUITY INCENTIVE AWARD.  (a) The Grantee must remain in the continuous employ of
the Company through the last day of the Performance Period to receive payment of
this award.  The continuous employment of the Grantee will not be deemed to have
been interrupted by reason of the transfer of the Grantee’s employment among the
Company and its affiliates or an approved leave of absence.  However, if, prior
to the end of the Performance Period, the Grantee dies or becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or terminates
employment for the convenience of the Company (each of the foregoing, a
“Forfeiture Event”), then the Target Incentive Amount upon which the Grantee’s
award is based will be reduced on a pro rata basis based upon the number of days
remaining in the Performance Period following the date of the Forfeiture Event. 
If the Grantee terminates

 

 

1


 

employment voluntarily or is terminated for cause before the end of the
Performance Period, then the Target Incentive Amount is reduced to zero.

 

(b)                                 The Grantee’s right to receive payment in
cash of this award in an amount not to exceed 200% of the Target Incentive
Amount will be based on, and become nonforfeitable upon the Committee’s
certification of, the attainment of the Performance Goal.

 

(c)                                 Notwithstanding Section 4(b), if a Change in
Control event occurs prior to the end of the Performance Period, the Grantee’s
right to receive cash equal to the Target Incentive Amount (as adjusted for any
Forfeiture Event pursuant to Section 4(a)) will become nonforfeitable.

 

5.                                     PAYMENT OF AWARDS.  Up to and including
200% of the Target Incentive Amount, as adjusted pursuant to Sections 4 and 6 of
this Agreement, will be settled in cash only.  Payment will be made to the
Grantee as promptly as practicable after the Committee’s certification of the
attainment of the Performance Goal or the Change in Control event, as the case
may be, which, in the case of payment upon attainment of the Performance Goal,
shall be made no later than the 15th day of the third month following the end of
the first taxable year in which the award is no longer subject to a substantial
risk of forfeiture.

 

6.                                     ADJUSTMENTS.  The Committee may adjust
the Performance Goal or other features of this Grant as permitted by
Section 5.2.3 of the Plan.

 

7.                                     NO EMPLOYMENT CONTRACT.  Nothing in this
Agreement confers upon the Grantee any right with respect to continued
employment by the Company, nor limits in any manner the right of the Company to
terminate the employment or adjust the compensation of the Grantee.    Unless
otherwise agreed in a writing signed by the Grantee and an authorized
representative of the Company, the Grantee’s employment with the Company is at
will and may be terminated at any time by the Grantee or the Company.

 

8.                                     TAXES AND WITHHOLDING.  The Grantee is
responsible for any federal, state (including, as required by applicable law,
the state in which the Grantee resides on the Grant Date and the states in which
the Grantee resides during the vesting period), local or foreign tax, including
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding with respect to this Return on Equity Incentive Award. 
If the Company must withhold any tax in connection with granting or vesting of
this Return on Equity Incentive Award, the Grantee by acknowledging this
Agreement agrees that, so long as the Grantee is an employee of the Company for
tax purposes, all or any part of any such withholding obligation shall be
deducted first from cash payable pursuant to this Return on Equity Award and, if
not sufficient, then from the Grantee’s wages or other cash compensation.  The
Grantee shall pay to the Company any amount that cannot be satisfied by the
means previously described.

 

9.                                     COMPLIANCE WITH LAW.  The Company will
make reasonable efforts to comply with all applicable federal, state and foreign
laws. However, if it is not feasible for the Company to comply with these laws
with respect to the grant or settlement of these awards, then the awards may be
cancelled without any consideration or additional benefits provided to Grantee
as a result of the cancellation.

 

10.                              RELATION TO OTHER BENEFITS.  The benefits
received by the Grantee under this Agreement will not be taken into account in
determining any benefits to which the Grantee may

 

 

2


 

be entitled under any profit sharing, retirement or other benefit or
compensation plan maintained by the Company, including the amount of any life
insurance coverage available to any beneficiary of the Grantee under any life
insurance plan covering employees of the Company.  Additionally, this Return on
Equity Incentive Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses or
long-service awards.  The grant of this Return on Equity Incentive Award does
not create any contractual or other right to receive future grants of Return on
Equity Incentive Awards or benefits in lieu of Return on Equity Incentive
Awards, even if Grantee has a history of receiving Return on Equity Incentive
Awards or other cash or stock awards.

 

11.                              AMENDMENTS.  The Plan may be modified, amended,
suspended or terminated by the Board at any time, as provided in the Plan.  Any
amendment to the Plan will be deemed to be an amendment to this Agreement to the
extent it is applicable to this Agreement; however, no amendment will adversely
affect the rights of the Grantee under this Agreement without the Grantee’s
consent.

 

12.                              SEVERABILITY.  If one or more of the provisions
of this Agreement is invalidated for any reason by a court of competent
jurisdiction, the invalidated provisions shall be deemed to be separable from
the other provisions of this Agreement, and the remaining provisions of this
Agreement will continue to be valid and fully enforceable.

 

13.                              ENTIRE AGREEMENT; RELATION TO PLAN;
INTERPRETATION.  Except as specifically provided in this Section, this Agreement
and the Attachments incorporated in this Agreement constitute the entire
agreement between the Company and the Grantee with respect to this Return on
Equity Incentive Award.  This Agreement is subject to the terms and conditions
of the Plan.  In the event of any inconsistent provisions between this Agreement
and the Plan, the provisions of the Plan control.  Capitalized terms used in
this Agreement without definition have the meanings assigned to them in the
Plan.  References to Sections and Attachments are to Sections of, and
Attachments incorporated in, this Agreement unless otherwise noted.

 

14.                              SUCCESSORS AND ASSIGNS.  Subject to Sections 2
and 4, the provisions of this Agreement shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.

 

15.                              GOVERNING LAW.  The laws of the State of
Delaware govern the interpretation, performance, and enforcement of this
Agreement.

 

16.                              PRIVACY RIGHTS.  By accepting this Return on
Equity Incentive Award, the Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Company and its affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.  The Company
holds, or may receive from any agent designated by the Company, certain personal
information about the Grantee, including, but not limited to, the Grantee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of this Return on Equity
Incentive Award or any other entitlement to cash or shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of

 

 

3


 

implementing, administering and managing the Plan, including complying with
applicable tax and securities laws (“Data”).  Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan.  These recipients may be located in the Grantee’s country or
elsewhere, and may have different data privacy laws and protections than the
Grantee’s country.  By accepting this Agreement, the Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes described above.  The Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Committee in
writing.  Refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan.

 

17.                              ELECTRONIC DELIVERY.  The Company may, in its
sole discretion, decide to deliver any documents related to this Return on
Equity Incentive Award granted under the Plan or future awards that may be
granted under the Plan (if any) by electronic means or to request the Grantee’s
consent to participate in the Plan by electronic means.  The Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

18.                              GRANTEE’S REPRESENTATIONS AND RELEASES.  By
accepting this Return on Equity Incentive Award, the Grantee acknowledges that
the Grantee has read this Agreement and understands that (i) the grant of this
Return on Equity Incentive Award is made voluntarily by Occidental in its
discretion with no liability on the part of any of its direct or indirect
subsidiaries and that, if the Grantee is not an employee of Occidental, the
Grantee is not, and will not be considered, an employee of Occidental but the
Grantee is a third party (employee of a subsidiary) to whom this Return on
Equity Incentive Award is granted; (ii) the Grantee’s participation in the Plan
is voluntary; (iii) the future amount of any cash payment pursuant to this
Return on Equity Incentive Award cannot be predicted and Occidental does not
assume liability in the event this Return on Equity Incentive Award has no value
in the future; and (iv) subject to the terms of any tax equalization agreement
between the Grantee and the entity employing the Grantee, the Grantee will be
solely responsible for the payment or nonpayment of taxes imposed or threatened
to be imposed by any authority of any jurisdiction.

 

In consideration of the grant of this Return on Equity Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Equity Incentive Award or diminution in value of this Return on Equity
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law,  the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

 

By accepting this Return on Equity Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in this Agreement by reference.

 

19.                              RELATION TO EMPLOYMENT AGREEMENT.  In the event
of any inconsistent provisions between this Agreement and any employment
agreement between the Grantee and the

 

 

4


 

Company, the provisions of this Agreement control except with respect to
Attachment 2 Arbitration Provisions.

 

20.                              COMPLIANCE WITH SECTION 409A OF THE CODE. 
Notwithstanding anything to the contrary contained in this Agreement, to the
extent that the Board determines that the Plan or this award is subject to
Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Board reserves the right (without any obligation
to do so) to amend or terminate the Plan and/or amend, restructure, terminate or
replace this award in order to cause this award to either not be subject to
Section 409A of the Code or to comply with the applicable provisions of such
section.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

The undersigned Grantee hereby accepts this Return on Equity Incentive Award,
subject to the terms and conditions of the Plan and the terms and conditions set
forth in this Agreement.

 

 

 

 

 

 

Grantee

 

 

 

Date:

 

 

 

 

5


 

EXHIBIT 1

2005 Long-Term Incentive Plan

 

2008 Return on Equity Incentive Award

 

(Payment Percentage of Target Incentive Amount of Return on Equity Incentive
Award
that becomes Nonforfeitable
Based on Sum of Return on Equity for Each of the Twelve Quarters in the Three
Year
Period Ending June 30, 2011)

 

Sum of Return on Equity

 

Payment Percentage*

 

 

 

 

 

54%

 

200%

 

 

 

 

 

33%

 

0%

 

 

 

*              Payment Percentages for Return on Equity for other values between
33% and 54% will be interpolated in the Committee’s discretion.

 

 

6


 

Attachment 1

 

General Terms of Employment

 

A.                                   Except as otherwise required by law or
legal process, the Grantee will not publish or divulge to any person, firm,
corporation or institution and will not use to the detriment of Occidental, or
any of its subsidiaries or other affiliates, or any of their respective
officers, directors, employees or stockholders (collectively, “Occidental
Parties”), at any time during or after the Grantee’s employment by any of them,
any trade secrets or confidential information of any of them (whether generated
by them or as a result of any of their business relationships), including such
information as described in Occidental’s Code of Business Conduct and other
corporate policies, without first obtaining the written permission of an officer
of the Company.

 

B.                                   At the time of leaving employment with the
Company, the Grantee will deliver to the Company, and not keep or deliver to
anyone else, any and all credit cards, drawings, blueprints, specifications,
devices, notes, notebooks, memoranda, reports, studies, correspondence and other
documents, and, in general, any and all materials relating to the Occidental
Parties (whether generated by them or as a result of their business
relationships), including any copies (whether in paper or electronic form), that
the Grantee has in the Grantee’s possession or control.

 

C.                                   The Grantee will, during the Grantee’s
employment by the Company, comply with the provisions of Occidental’s Code of
Business Conduct.

 

D.                                   Except as otherwise required by the
Grantee’s job or permitted by law, the Grantee will not make statements about
any Occidental Parties (1) to the press, to the electronic media, to any part of
the investment community, to the public, or to any person connected with,
employed by or having a relationship with any of them without permission of an
officer of the Company, or (2) that are derogatory, defamatory or negative. 
Nothing herein, however, shall prevent Grantee from making a good faith report
or complaint to appropriate governmental authorities.  To the fullest extent
permitted by law, Grantee will not interfere with or disrupt any of the
Company’s operations or otherwise take actions intended directly to harm any of
the Occidental Parties.

 

E.                                   All inventions, developments, designs,
improvements, discoveries and ideas that the Grantee makes or conceives in the
course of employment by the Company, whether or not during regular working
hours, relating to any design, article of manufacture, machine, apparatus,
process, method, composition of matter, product or any improvement or component
thereof, that are manufactured, sold, leased, used or under development by, or
pertain to the present or possible future business of the Company shall be a
work-for-hire and become and remain the property of Occidental, its successors
and assigns.

 

The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

 

 

7


 

F.                                    The foregoing General Terms of Employment
are not intended to be an exclusive list of the employment terms and conditions
that apply to the Grantee.  The Company, in its sole discretion, may at any time
amend or supplement the foregoing terms.  The Grantee’s breach of the foregoing
General Terms of Employment will entitle the Company to take appropriate
disciplinary action, including, without limitation, reduction of the Return on
Equity Incentive Award granted pursuant to this Agreement and termination of
employment.

 

 

8


 

Attachment 2

 

Arbitration Provisions

 

Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law.  To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration.  Only the following claims
are excluded from this Agreement: (1) claims for workers’ compensation,
unemployment compensation, or state disability benefits, and claims based upon
any pension or welfare benefit plan the terms of which contain an arbitration or
other non-judicial dispute resolution procedure, (2) to the extent permitted by
applicable law, claims for provisional remedies to maintain the status quo
pending the outcome of arbitration, (3) claims based on employee compensation
award agreements and incentive plans and (4) claims which are not permitted by
applicable law to be subject to a binding pre-dispute arbitration agreement.

 

Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.

 

To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator’s expenses and fees. 
Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.

 

The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.

 

 

9

 